DEITS, J.
Appellant child appeals a juvenile court order denying his motion to set aside a decree of emancipation. He argues that the decree should be invalidated, because the court failed to hold a preliminary hearing as required by ORS 109.560(1). We affirm.
On June 18, 1990, the juvenile court held a hearing on a petition alleging that child was within the court’s jurisdiction on the basis that he had committed assault in the fourth degree and was beyond the control of his parents. During the hearing on the petition, the trial court, child, his parents and his attorney all discussed whether child should seek emancipation. As the trial court later explained at the hearing on child’s motion to set aside the emancipation decree:
“[A]t the [June 18, 1990] hearing then the disposition was [that] the petition be held open pending emancipation. That obviously, — that was at the time the discussion of emancipation and rights, duties, consequences, et cetera were discussed as to whether he should or shouldn’t because that was the matter presented to the court at that time. In other words, he must be emancipated, he can be on his own, out from under his parents, I can go ahead and handle the juvenile matter. These matters were discussed, and the best way to do it, at his age and under the circumstances, is to be emancipated.
" * * * * *
“[A] preliminary hearing on the [child’s] application for emancipation, so the record is clear, was not held. The discussion with the court [on June 18, 1990,] was that application for emancipation would be filed. The court, the juvenile court judge, the parents, his attorney, met and based thereon[,] a petition was filed, or an application for emancipation, and thereafter the Decree of Emancipation was signed.” (Emphasis supplied.)
On June 18, the court issued an order holding open the petition for juvenile court jurisdiction pending emancipation.
On August 6, 1990, child filed an application for emancipation under ORS 109.555(1).1 He stated in the *136application:
“I further wish to be emancipated since I have proceedings pending before the Columbia County Juvenile Court[,] which may be dismissed after I become emancipated, as evidenced by order of the Honorable Donald L. Kalberer, a copy of which is attached hereto and by this reference incorporated herein.”
Accompanying child’s application was a written waiver of the final hearing. It was signed by child and his parents and stated:
“[AJpplicant and * * * the natural mother and father * * * request that the court grant a decree of emancipation immediately.” (Emphasis supplied.)
The court granted the request for emancipation. It found:
“(1) Both the applicant and * * * the natural father and natural mother of the minor, have waived a final hearing in this matter; and
“(2) That the minor, Kenneth Jay Adams, has been advised of the civil and criminal rights and liabilities of an emancipated minor; and
“(3) That the best interests of the minor will be served by emancipation.
“IT IS THEREFORE, ORDERED AND DECREED that KENNETH JAY ADAMS is emancipated effective the date of this Decree.”
After the issuance of the emancipation decree, the juvenile court jurisdiction petition was dismissed; on October 2, 1990, child was indicted on six counts of sexual abuse. He then moved to set aside the decree. He argued that the *137preliminary hearing required by ORS 109.560(1) was never held and that, as a consequence, the court did not advise him of his rights and liabilities or recite the advice in the decree as required by ORS 109.560(4). Child contended that, because the preliminary hearing may not be waived, the emancipation order was invalid. The juvenile court denied the motion, holding that the preliminary hearing was waivable and had been waived.
ORS 109.560 provides the procedures applicable to . an emancipation proceeding:
“(1) The juvenile court shall. conduct a preliminary hearing on the minor’s application for emancipation within 10 days of the date on which it is filed. At the time of the preliminary hearing, the court may issue a temporary custody decree, stay any pending proceedings or enter any other temporary order appropriate to the circumstances. No action of the court pursuant to this subsection may be extended beyond the date set for a final hearing.
“(2) The final hearing shall be held no later than 60 days after the date on which the application is filed.
“(3) Notice to the parent or parents of the applicant shall be made pursuant to ORS 419.486.
“(4) At the preliminary hearing, the court shall advise the minor of the civil and criminal rights and civil and criminal liabilities of an emancipated minor. This advice shall be recited in the decree of emancipation.
“(5) The hearing mentioned in subsection (2) of this section may be waived by the minor and parent or parents.
“(6) A reasonable filing fee not to exceed $50 shall be set by the court for each application for emancipation.”
Child argues that the juvenile court erred in denying his motion to set aside the emancipation decree, because the preliminary hearing on the petition for emancipation could not be waived. He notes that subsection (4) of ORS 109.560 specifically provides that the final hearing may be waived by the minor and his or her parents. He reasons that the absence of similar language regarding the preliminary hearing compels the conclusion that the preliminary hearing may not be waived. We disagree.
*138The absence of language concerning the waiver of the preliminary hearing creates an ambiguity in the statute. In construing an ambiguous statute, the purpose of the legislation must be followed, if it can be determined. ORS 174.020; Liberty Northwest Ins. Corp. v. Short, 102 Or App 495, 499, 795 P2d 118 (1990). As the language of the statute indicates, the purpose of the preliminary hearing is to insure that the juvenile court promptly deals with any preliminary issues that need immediate attention. The court may “issue a temporary custody decree, stay any pending proceedings or enter any other temporary order appropriate to the circumstances.” ORS 109.560(1). Also, the court must advise the child at that time of the civil and criminal rights and liabilities of an emancipated minor. ORS 109.560(4). Obviously, the purpose is to make certain that the child understands what the emancipation petition is all about.
Although a preliminary hearing was not held in this case, the objectives of the hearing were satisfied. At the June 18 hearing, which was held before the filing of the emancipation petition, the trial court did take preliminary action by staying the juvenile proceedings pending the resolution of the emancipation petition. Further, as the trial court found in its order granting the petition for emancipation, child was advised of the civil and criminal rights and liabilities of an emancipated minor at the June 18 hearing. We see no reason why, under the circumstances, the preliminary hearing could not be waived.
Child argues alternatively that, even if the preliminary hearing could be waived, he did not do so. However, in his petition for emancipation, he requested that “the court grant a decree immediately. ’ ’ That constituted a waiver of the preliminary hearing. The trial court did not err in denying child’s request to set aside the decree of emancipation.
Affirmed.

 ORS 109.555(1) provides:
*136“(1) A juvenile court, upon the written application of a minor who is domiciled within the jurisdiction of such court, is authorized to enter a decree of emancipation in the manner provided in ORS 109.565. A decree of emancipation shall serve only to:
“(a) Recognize the minor as an adult for the purposes of contracting and conveying, establishing a residence, suing and being sued, and recognize the minor as an adult for purposes of the criminal laws of this state.
“(b) Terminate as to the parent and child relationship the provisions of ORS 109.010 until the child reaches the age of majority.
“(c) Terminate as to the parent and child relationship the provisions of ORS 109.053. 109.100. 419.513. 419.515 and 419.519.”